DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. The applicant argues in regards to Claim 11 that the Jimenez does not disclose a technique that involves the determining of first and second auxiliary depth images using only a single-phase image. The examiner assert that the term only is not recited in the claim language.  The claim recites “a single second image” and “a single first phase image”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., only a single first phase image and only a single second phase image) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 11-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Single frame correction of motion artifacts in PMD-based time of flight cameras, Jimenez et al.
2:	As for Claim 11, Jimenez et al teaches on Page 1128 A method for determining depth motion relative to a time-of-flight camera in a scene sensed by the time-of-flight camera, the method comprising: determining a first auxiliary depth image based on a first phase-depth mapping function and a single first phase image out of a sequence of phase images of the scene taken by the time-of-flight camera for one or more time-of-flight depth measurements (1st phase of 4 phase images see Section 3. ToF principles); determining a second auxiliary depth image based on a second phase-depth mapping function and a single second phase image out of the sequence of phase images (4th phase of 4 phase images see Section 3. ToF principles); and determining information about depth motion relative to the time-of-flight camera for at least part of the scene based on a comparison of depth values represented by pixels in the first auxiliary depth image and the second auxiliary depth image (Section 5.2.2 Page 1134).
3:	As for Claim 12, Jimenez et al teaches in sections 4.1 and 6.1 wherein at least one of the first and the second phase-depth mapping function is based on a simulation (statistical model).
4:	As for Claim 13, Jimenez et al teaches on Page 1130 section 3.1 wherein at least one of the first and the second phase-depth mapping function is based on a calibration of the time-of-flight camera.
5:	As for Claim 14, Jimenez et al teaches on Page 1129, section (3. ToF principles) wherein the time-of-flight camera uses a modulated transmit signal for illuminating the scene and generates measurement signals based on reflected light from the scene, wherein the individual phase images of the sequence of phase images are based on correlations of the transmit signal and the measurement signals according to a correlation function, wherein a phase offset between the transmit signal and the measurement signals as used for the correlations is identical for the first phase image and the second phase image. Jimenez et al teaches in section 3.1 the calibration method in which a number of frames are used with no motion. Therefore, Jimenez et al teaches the correlations is identical since no motion has occurred between frames.
6:	As for Claim 15, Jimenez et al teaches on Page 1129, Column 1, Lines 1-9, Page 1130 section 3.1 wherein determining the first auxiliary depth image comprises for at least one pixel of the first auxiliary depth image: normalizing a phase value represented by a pixel of the first phase image for obtaining a normalized phase value, wherein the pixel of the first auxiliary depth image is located at the same pixel position in the first auxiliary depth image as the pixel in the first phase image; and determining a depth value represented by the pixel of the first auxiliary depth image based on the first phase-depth mapping function and the normalized phase value (section 7.3).
7:	As for Claim 18, Jimenez et al teaches on Page 1134, Column 1 and Page 1135 section 5.3 Jimenez et al teaches wherein said comparison of depth values represented by pixels in the first auxiliary depth image (first phase image) and the second auxiliary depth image (second phase image) comprises a comparison of pixels at different pixel positions (surrounding pixels are analyzed to determine the amount of motion and to determine the proper substitution using the local neighborhood) in the first and second auxiliary depth images, to determine information about motion transverse (detection of event direction) to the time-of-flight camera.
Allowable Subject Matter
Claims 1-10, 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach wherein either (i) the time-of-flight depth measurement produces a two-dimensional depth image representing the scene and the information about depth motion relative to the time-of-flight camera is a two-dimensional image comprising a plurality of pixels each representing the depth motion for a corresponding pixel of the depth image or (ii) the time-of-flight depth measurement produces a three- dimensional point cloud representing the scene and the information about depth motion relative to the time-of-flight camera is a plurality of three-dimensional vectors each representing the depth motion for a corresponding point of the point cloud when taken in combination with all the limitations of the independent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
October 2, 2022